EXHIBIT 10.13 EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (“ Agreement ”) is made as of the 13th day of November, 2014, effective as of December 31, 2014, by and among Mercantile Bank Corporation, a Michigan corporation (the " Company ”), Mercantile Bank of Michigan, a Michigan banking corporation (the " Bank ", and collectively with the Company, the " Employers ", and each an “ Employer ”), and Robert B. Kaminski, Jr. (the " Employee "). RECITALS A.The Company, the Bank and the Employee have previously entered into an Employment Agreement dated October 12, 2000, which has been amended and restated by an amended and restated Employment Agreement dated as of October 18, 2001, which was further amended by an amendment dated as of October 17, 2002, an amendment dated as of October 28, 2004 and by a Third Amendment dated as of November 17, 2005 (the " Employment Agreement "). B.The Company, the Bank and the Employee wish to amend and restate the Employment Agreement in its entirety, such that this Agreement will replace and supersede the existing Employment Agreement. C.This Agreement sets forth the terms of the Employee's employment as Executive Vice President, Chief Operating Officer and Secretary of the Company and President, Chief Operating Officer and Secretary of the Bank. D.The Employers believe that entering into this Agreement is in the best interest of their respective shareholders. E.The Employee believes that entering into this Agreement is in his best interest. TERMS OF AGREEMENT In consideration of the mutual covenants and obligations set forth in this Agreement, to induce the Employee to remain in the employment of the Employers, and for other good and valuable consideration, the Employers and the Employee amend and restate the Employment Agreement and agree as follows: 1.
